ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges receipt of the amendment filed 12/29/21 wherein claims 1-87, 89-92, 94-102, and 108 were canceled and claims 88 and 106 were amended.
	Note(s):  Claims 88, 93, 103-107, and 109-112 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/29/21 to the rejection of claims 88, 93, 103, and 107-112 made by the Examiner under 35 USC 112 first and second have been fully considered and deemed persuasive for the reasons set forth below.  Therefore, the said rejections are hereby WITHDRAWN.
112 Second Paragraph Rejections
All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
New Matter Rejection
The 112 first paragraph (new matter) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Attorney Anthony Venturino on 1/12/22.
The application has been amended as follows.
	Claim 88, replace line 16 with --K is a point of connectivity to GNP and is S-;--.
	Claim 88, replace lines 17-18 with --B is a point of covalent connectivity to the at least one enzyme interacting moiety and is -C(O)O--.
Cancel claim 104-106.

ALLOWABLE CLAIMS
Claims 88, 93, 103, 107, and 109-112 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious compounds as set forth in independent claim 88.  The closest art is Kircher et al (US Patent No. 10,919,089) which was cited in the previous office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 13, 2022